Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to office action mailed 0n 12-04-2020, Applicant has elected to persecute species 1, directed to the probes being prong shaped as shown in figure 3 on the response date 01-27-2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite term “a vertically-facing surface of a plant substrate material” but it is not clear what a vertically-facing surface of a plant substrate material means that renders claims being indefinite. For the purpose of examination Examiner considers that a vertically-facing surface is a horizontal surface.
Claims 3-10 are rejected based on their dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-4, 9-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Groot (US 20150369786,” De Groot”) and Vesty (US 20200367455 A1, “Vesty”).
 Regarding claim 1, De Groot in FIGs.1-3 discloses a plant substrate sensor station, comprising: a housing (FIG.3 50) including: a platform (FIGs.1 and 3- the surface 12 toward surface 56) to contact a plant substrate material (56) mounted to the housing (50); and a sensor retainer (the surface of body 12 that is retaining probes) to retain a sensor probe (16,18) mounted to the housing (50); and an electronics station (20,”22 as described in ¶0062”,24,26,28) mounted to the housing (50) and configured to receive a signal (antenna 14 transmit signals- ¶0021,¶0062) from the sensor probe (16,18).
De Groot fails to disclose a platform to contact [a horizontal surface] of a plant substrate material; and sensor probe in a vertical orientation through the horizontal surface of the plant substrate material.
However, Vesty in FIG.12-14 and 29 teaches a platform to contact a horizontal surface of a plant substrate material (FIG.29 plant substrate material 15 with sensor penetration 133 located on the base surface of plant substrate material that is a platform); and sensor probe (FIG.12 51, 52) in a vertical orientation through the [horizontal] surface of the plant substrate material (material in15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use vertical orientation of sensor probes as taught by Vesty for De Groot’s plant substrate sensor station. One of ordinary skill in the art knows this configuration has the benefit of measuring various conditions such as water or other factors in different levels of substrate material and therefore makes the results of measurements more accurate.
Regarding claim 3, De Groot discloses the sensor probe (16, 18) being retained by the sensor retainer (the surface of body 12 that is retaining probes), the sensor probe (16, 18) having an elongated sensor prong (the prongs 16 and 18) extending from the sensor retainer (the surface of body 12 that is retaining probes), to penetrate the plant substrate material (56).
De Groot fails to disclose sensor prong extending vertically.
However, Vesty in Fig.12 teaches sensor prong (51 or 52) extends vertically.
The reason for combining De Groot and Vesty is the same as that for claim 1.
Regarding claim 4, De Groot discloses the housing (50) comprises a base portion (56) having a second surface (a top horizontal surface of 56), the platform (the surface 12 toward surface 56) being vertically spaced away from the second horizontal surface (top horizontal surface of 56).
Regarding claim 9, De Groot discloses the housing (50) includes a top surface (one of surfaces 56) having a channel positioned between the platform (the surface 12 toward surface 56) and the electronics station (20, 22,24,26,28 inside 12).
Regarding claim 10, De Groot discloses the platform (the surface 12 toward surface 56) is attachable to the housing (50) in at least two discrete positions relative to the sensor retainer (the surface of 12 retaining sensors).
Regarding claim 11, De Groot discloses a plant substrate sensor station, comprising: a base platform (the surface 12 toward surface 56), wherein a plant substrate material (56) is contactable by the base platform (the surface 12 toward surface 56) while the plant substrate material (56) is in a substrate support zone adjoining the base platform (the surface 12 toward surface 56); and a sensor probe (16,18) mounted to the base platform the surface 12 toward surface 56), the sensor probe (16,18) having an elongated transducer extending perpendicular to the base platform (the surface 12 toward surface 56).
De Groot fails to disclose sensor probe elongated vertically into the substrate support zone.


The reason for combining De Groot and Vesty is the same as that for claim 1.

Regarding claim 12, De Groot discloses an electronic receiver (14) in electrical communication with the sensor probe (16, 18).

Regarding claim 14, De Groot discloses the base platform is configured to be centered under the plant substrate material (56) and the elongated transducer is positioned within the base platform (the surface 12 toward surface 56).
Regarding claim 15, De Groot discloses the sensor probe (16, 18) is centered within the base platform (12).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Groot, Vesty, and Tong (US-20190246582-A1,” Tong”).
Regarding claim 2, De Groot further discloses the sensor probe (16,18) retained by the sensor retainer (12), the sensor probe (16,18) electrically connected to the electronics station (20,22,24,26,28), the sensor probe (16,18) extending into a space (56) adjacent to the platform (one surface of 12 toward 56), the space being configured to be occupied by the plant substrate material (e.g. ¶0068); a wireless transceiver (14) connected to the electronics station (20,22,24,26,28) to transmit the signal from the sensor probe (16,18); and a power generator(28) to provide power to the sensor probe (16,18), the electronics station (22,24,26,28), and the wireless transceiver (14),  power generator (28) being mounted to the housing (50), laterally spaced from the platform (one surface 12 toward 56), and configured to be laterally spaced away from the horizontal surface of the plant substrate material (56) when 
De Groot fails to disclose 1) sensor prong extending vertically and 2) the renewable generator.
Vesty in Fig.12 teaches sensor prong (51 or 52) extends vertically.
The reason for combining De Groot and Vesty is the same as that for claim 1.
Tong teaches the renewable generator (FIG.1 and ¶0092 solar panel 30 charge the battery 261 and supply power to the growing box 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tong’s renewable generator for De Groot plant sensor station. One of ordinary skill in the art knows solar and renewable energy as a free source of energy which is cleaner and a better choice as a power source in agricultural and gardening applications.

Claim(s) 5-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Groot, Vesty, and Dyas (US 7681357 B2,” Dyas”).

Regarding claim 5, De Groot discloses the platform (the surface 12 toward surface 56) and the plant substrate material (56).
De Groot fails to disclose the platform comprises a set of spaced apart posts.
However, Dyas in FIG.48 teaches a set of spaced apart posts (403).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dyas’ set of posts to support De Groot’s plant substrate sensor station. One of ordinary skill in the art knows this configuration has the benefit of a more secure and better attachment of plant substrate material to the base station.

Regarding claim 6, De Groot discloses the sensor retainer (the surface of body 12 that is retaining probes) is configured to retain the sensor probe (16, 18).
De Groot fails to disclose a set of spaced apart posts.
Dyas in FIG.48 teaches a set of spaced apart posts (403)
The reason for combining De Groot and Dyas is the same as that for claim 5.

Regarding claim 7, De Groot discloses the housing (50) and the plant substrate material (56).
De Groot fails to disclose a finger portion to engage a lateral side surface of the plant substrate material.
However, Dyas in FIG.48 teaches a finger portion (403) to engage a lateral side surface of the plant substrate material.
The reason for combining De Groot and Dyas is the same as that for claim 5.

Regarding claim 8, De Groot discloses the housing (50) and a second lateral side surface of the plant substrate material (56).
De Groot fails to disclose a second finger portion.
However, Dyas in FIG.48 teaches a second finger portion (403).
The reason for combining De Groot and Dyas is the same as that for claim 5.

Regarding claim 13, De Groot fails to disclose a set of finger portions configured to extend alongside the plant substrate material in a direction substantially perpendicular to the base platform.
However, Dyas in FIG.48 teaches a set of finger portions (403) configured to extend alongside the plant substrate material (200) in a direction substantially perpendicular to the base platform.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by De Groot.
Regarding claim 16, De Groot discloses plant substrate sensor station, comprising: a base housing (50) having a top surface (surface 12 toward 56) configured to be positioned beneath a plant substrate material (56), the plant substrate material (56) having an outer perimeter and a bottom surface (outer perimeter and bottom surface of 56); a substrate support stand(30) having a first support surface (a surface of 30) and a second support surface (the second surface of L shape 30), the first support surface (L shape 30) being configured to contact a first side surface (one of the side surfaces of 56) of the plant substrate material (56), the second support surface (second surface of L shape 30) being configured to contact a second side surface of the plant substrate material(56), the first side surface being opposite the second side surface (two opposite surface of 56 are in contact with two opposite surface of 30); and a sensor system (sensors including probs16, 18) configured to measure properties of the plant substrate material (56) while the plant substrate material (56) is contacted by the first 
support surface (a surface 30) and the second support surface (other surface 30).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Groot, and Dyas.

Regarding claim 17, De Groot fails to disclose the substrate support stand comprises a set of posts, the set of posts comprising a first post having the first support surface and a second post having the second support surface.
However, Dyas in FIG.48 teaches the substrate support stand (411) comprises a set of posts (403), the set of posts (all 403) comprising a first post (first of 403) having the first support surface (surface of 403) and a second post (second of set of posts 403) having the second support surface (surface of 403).
The reason for combining De Groot and Dyas is the same as that for claim 5.

Regarding claim 18, De Groot discloses a block of the plant substrate material (56).
De Groot fails to disclose vertically insertable into the substrate support stand.
However, Dyas in FIG.48 teaches plant substrate material (including 200) vertically insertable into the substrate support stand (403).
The reason for combining De Groot and Dyas is the same as that for claim 5.

Regarding claim 19, De Groot fails to disclose the substrate support stand comprises a set of platform portions configured to support corners of the plant substrate material.
However, Dyas in FIG.48 teaches the substrate support stand (403) comprises a set of platform portions (the base portion of 403 including 406) configured to support corners of the plant substrate material (200).
The reason for combining De Groot and Dyas is the same as that for claim 5.
Regarding claim 20, De Groot discloses the top surface (surface 56 opposite 12) of the base housing (50).
Dyas discloses the set of platform portions (portion of 403 including 406) is vertically spaced away from the surface of base station (404 shows the platforms 403 are spaced away from the base).

The reason for combining De Groot and Dyas is the same as that for claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856               

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856